247 S.W.3d 594 (2008)
In the Interest of A.P.T., A Minor.
No. ED 89900.
Missouri Court of Appeals, Eastern District, Division Five.
March 18, 2008.
John Richard Bird, St. Louis, MO, for appellant.
John William Thompson, St. Louis, MO, for respondent.
Before: PATRICIA L. COHEN, C.J., ROBERT G. DOWD, J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
F.T. ("Father") appeals from a judgment in the Circuit Court of St. Louis County terminating his parental rights to his daughter ("Child"). Father claims three points on appeal.
On appeal, Father contends that the court erred in terminating his parental rights under Section 211.477[1] because there was not clear, cogent and convincing evidence supporting termination. First, Father argues that there was insufficient evidence to support the trial court's finding that Child had been adjudicated abused or neglected pursuant to Section 211.447.4(2). Second, Father argues that there was insufficient evidence to support the trial court's finding that Child had continuously been under the jurisdiction of the trial court for a period over one year and the continuation of the parent-child relationship greatly diminishes her prospects for early integration into a stable and permanent home pursuant to Section 211.447.4(3). Third, Father argues that there was insufficient evidence to support the trial court's finding that termination of Father's parental rights was in the best interest of Child pursuant to Section 211.447.6.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No *595 jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statute references are to RSMo 2000.